DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s amendment filed on 10/18/2022.
Currently, claims 1-3, 5, 7-22 are pending and examined. 
Claims 4, 6 and 23 have been cancelled.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show 105 (a length) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 7-9, 10-13, 15-17, 19, 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 2013/0008118 to Baert et al. (‘Baert’).
Re claims 1, 2, 5, 7, 9, 11, 12, 13 and 22: Baert discloses a panel 110 comprising: a face surface 126 (Fig. 7) having a first edge and a second edge that extend along a first axis 9 and are spaced by a width along a second axis 8 that is perpendicular to the first axis 9, and a third edge and a fourth edge that extend along the second axis 8 and are spaced by a length along the first axis 9; a back surface spaced from the face surface along a third axis that is perpendicular to the first and second axes; a first side that extends between the first edge of the face surface and the back surface, wherein the first side comprises a first tongue 114 (Fig. 10); a second side that extends between the second edge of the face surface and the back surface, wherein the second side comprises a first front leg and a first back leg that cooperate to define a first groove 116 therebetween; a third side that extends between the third edge of the face surface and the back surface, wherein the third side comprises a second tongue 118; and a fourth side that extends between the fourth edge of the face surface and the back surface, wherein the fourth side comprises a second front leg and a second back leg that cooperate to define a second groove 120, wherein: at least one of the first tongue 114 or the first back leg has a longitudinal dimension along the first axis that is greater than the length of the face surface 126; or at least one of the second tongue 118 or the second back leg has a longitudinal dimension along the second axis that is greater than the width of the face surface 126, wherein the first tongue 114 extends away from the first edge 5a of the face surface 126 by a select distance along the second axis 9, and wherein the second back leg extends beyond the first edge of the face surface 126 in a direction away from the second edge of the face surface by the select distance (Figs. 9-10); wherein at least one of the first tongue 114 or the first back leg has a longitudinal dimension along the first axis 8 that is greater than the length of the face surface 126, and at least one of the second tongue 118 or the second back leg has a longitudinal dimension along the second axis 9 that is less than the width of the face surface 126; wherein the first tongue 114 has a forward surface and a rear surface, wherein the second tongue 118 has a forward surface and a rear surface, wherein the rear surface of the second tongue 118 is spaced from the rear surface of the first tongue 114 along the third axis by a tab thickness (wherein 148 points to, Fig. 11) in a direction toward the face surface 126, wherein each of the first back leg and the second back leg has a forward surface and a rear surface, and wherein the forward surface of the second back leg is spaced from the forward surface of the first back leg along the third axis by the tab thickness in a direction toward the face surface 126 (see Figs. 7-11, pars. [0054-0055]).
Re claims 8, 10: wherein the second tongue 118 extends at least to a plane that is perpendicular to the second axis and includes the second edge of the face surface 126.
Re claimS 15, 16: wherein each of the first front leg and the first back leg has a width relative to the second dimension axis, and wherein the width of the first back leg is greater than the width of the first front leg (Figs. 8-9).
Re claim 17: wherein the first tongue 114 and second back leg intersect at a first tab (wherein 148 points to), wherein the first tongue has a rear surface, and wherein the second back leg has a forward surface, wherein the first tab is defined by the rear surface of the first tongue and the forward surface of the second back leg (Figs. 7-9).
Re claim 19: wherein the second tongue 118 and first back leg intersect at a second tab, wherein the second tongue has a rear surface, wherein the first back leg has a forward surface, and wherein the second tab is defined by the rear surface of the second tongue and the forward surface of the first back leg (Figs. 7-9).
Re claim 21: wherein each of the first back leg and the second back leg has a planar forward surface, wherein each of the first tongue 114 and the second tongue 118 has a planar rear surface, wherein the forward surface of the first back leg is oriented at an acute angle (near 152, Fig. 11) with respect to the rear surface of the first tongue 114, and wherein the forward surface of the second back leg is oriented at an acute angle (Fig. 3A) with respect to the rear surface of the second tongue 118.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US No. 2013/0008118 to Baert.
Re claim 3: Baert discloses basic structures for the claimed invention as stated above but does not disclose expressly wherein at least one of the first tongue or the first back leg has a longitudinal dimension along the first axis that is greater than the length of the face surface by at least 0.2 mm, or at least one of the second tongue or the second back leg has a longitudinal dimension along the second axis that is greater than the width of the face surface by at least 0.2 mm; wherein the tab thickness is between 0.2 mm and 5 mm. However, it would have been obvious to one with ordinary skill before the effective filing date of the claimed invention to have a desirable size for thickness or different dimensions in order to facilitate a flooring assembly and economic purposes. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 7-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The rejection is made non-final this time since the Applicant has not amended claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale